Opinions of the Colorado Supreme Court are available to the
           public and can be accessed through the Judicial Branch’s
         homepage at http://www.courts.state.co.us. Opinions are also
            posted on the Colorado Bar Association’s homepage at
                            http://www.cobar.org.

                                                 ADVANCE SHEET HEADNOTE
                                                            January 11, 2021

                                    2021 CO 2

No. 19SC234, In re Estate of Yudkin—Common Law—Divorce—Marriage and
Cohabitation.

      In this case, the supreme court applies the updated common law marriage

test announced today in In re Marriage of Hogsett & Neale, 2021 CO 1, __ P.3d __,

emphasizing that a common law marriage finding depends on the totality of the

circumstances, and no single factor is dispositive. The court determines that it is

unclear from the record whether the parties mutually agreed to enter into a marital

relationship. Moreover, the court notes that while the magistrate’s treatment of

certain evidence may have been appropriate under People v. Lucero, 747 P.2d 660

(Colo. 1987), it does not account for the legal and social changes to marriage

acknowledged in Hogsett. The court therefore vacates the judgment of the court of

appeals and remands with instructions to return the case to the probate court to

reconsider whether the parties entered into a common law marriage under the

refined test we announce today in Hogsett.
                 The Supreme Court of the State of Colorado
                 2 East 14th Avenue • Denver, Colorado 80203

                                     2021 CO 2

                      Supreme Court Case No. 19SC234
                    Certiorari to the Colorado Court of Appeals
                     Court of Appeals Case No. 17CA1996

               In re the Estate of Viacheslav Yudkin, deceased.

                                    Petitioner:

                              Svetlana Shtutman,

                                        v.

                                    Respondent:

                             Tatsiana Dareuskaya.

                               Judgment Vacated
                                    en banc
                                January 11, 2021

Attorneys for Petitioner:
Law Office of Leonard R. Higdon
Leonard R. Higdon
      Greenwood Village, Colorado

Attorneys for Respondent:
Bell & Pollock, P.C.
Bradley P. Pollock
Samuel A. Randles
      Denver, Colorado

Attorneys for Amicus Curiae Colorado Legal Services:
Maureen E. Terjak
Maeve Goodbody
Erin Harris
Casey Sherman
Rebecca S.S. Witte
      Denver, Colorado




JUSTICE MÁRQUEZ delivered the Opinion of the Court.
CHIEF JUSTICE BOATRIGHT concurs in the judgment only.
JUSTICE SAMOUR concurs in the judgment only.

                                  2
¶1      When Viacheslav Yudkin died intestate, his ex-wife, Petitioner Svetlana

Shtutman, was appointed personal representative of his estate.         Respondent

Tatsiana Dareuskaya sought Shtutman’s removal, asserting that she (Dareuskaya)

should have had priority for that appointment as Yudkin’s common law wife. A

probate court magistrate found that although Yudkin and Dareuskaya cohabitated

and held themselves out to their community as married, other factors weighed

against a finding of common law marriage, including that the couple did not file

joint tax returns, own joint property or accounts, or share a last name. The court

of appeals reversed the magistrate’s order, concluding that the magistrate abused

his discretion by misapplying the test for a common law marriage set out in

People v. Lucero, 747 P.2d 660 (Colo. 1987). Estate of Yudkin, 2019 COA 25, ¶ 18,

__ P.3d __.     Shtutman petitioned this court for certiorari review, which we

granted.1

¶2      Today, this court decides a trio of cases addressing common law marriage

in Colorado. See In re Marriage of Hogsett & Neale, 2021 CO 1, __ P.3d __; In re

Marriage of LaFleur & Pyfer, 2021 CO 3, __ P.3d __. In the lead case, Hogsett, we




1   We granted certiorari to review the following issue:
        1. Whether the court of appeals erroneously applied People v. Lucero,
           747 P.2d 660 (Colo. 1987), in holding that decedent and respondent
           were married under common law at the time of decedent’s death.


                                           3
refine Colorado’s common law marriage test to better reflect the social and legal

changes that have taken place since Lucero was decided, acknowledging that many

of the traditional indicia of marriage identified in Lucero are no longer exclusive to

marital relationships, while at the same time, genuine marital relationships no

longer necessarily bear Lucero’s traditional markers. Hogsett, ¶¶ 2, 41–60.

¶3    Under the updated test, “a common law marriage may be established by the

mutual consent or agreement of the couple to enter the legal and social institution

of marriage, followed by conduct manifesting that agreement.” Id. at ¶ 3. “The

core query is whether the parties intended to enter a marital relationship—that is,

to share a life together as spouses in a committed, intimate relationship of mutual

support and mutual obligation.” Id. While the factors we identified in Lucero can

still be relevant to the inquiry, they must be assessed in context; the inferences to

be drawn from the parties’ conduct may vary depending on the circumstances. Id.

As we make clear in this case, a common law marriage finding depends on the

totality of the circumstances, and no single factor is dispositive.

¶4    Here, it is unclear from the record whether the magistrate found that Yudkin

and Dareuskaya mutually agreed to enter into a marital relationship. Further, the

magistrate’s treatment of certain evidence—such as the fact that the parties

maintained separate finances and property, and that Dareuskaya never took

Yudkin’s name—may have been appropriate under Lucero, but does not



                                          4
necessarily account for the legal and social changes to marriage acknowledged in

Hogsett. Finally, under both Lucero and Hogsett, the court of appeals division erred

to the extent it suggested that evidence of Yudkin and Dareuskaya’s cohabitation

and reputation in the community as spouses mandated the conclusion that they

were common law married regardless of any other evidence to the contrary. See

Yudkin, ¶ 11.

¶5    For these reasons, we vacate the judgment of the court of appeals and

remand with instructions to return the case to the probate court to reconsider

whether the parties entered into a common law marriage under the refined test we

announce today in Hogsett.

                        I. Facts and Procedural History

¶6    Viacheslav Yudkin and Tatsiana Dareuskaya lived together in Yudkin’s

home for eight years, along with Dareuskaya’s children from a prior relationship.

Yudkin died suddenly and intestate. Svetlana Shtutman, Yudkin’s ex-wife, sought

appointment as the personal representative of his estate. Dareuskaya objected to

the appointment and sought Shtutman’s removal, asserting that she (Dareuskaya)

was Yudkin’s common law wife and should have had priority in appointment as

personal representative of his estate under section 15-12-203(1)(b)–(e), C.R.S.

(2020).




                                         5
¶7    At a hearing before a magistrate to determine whether a common law

marriage existed between Yudkin and Dareuskaya, Dareuskaya testified that over

six years before his death, Yudkin presented her with a wedding ring and told her

they could be husband and wife if she agreed; that she did agree; and that after

that day she wore the ring and the couple held themselves out as married.

¶8    In addition to Dareuskaya’s testimony, the magistrate considered testimony

from Shtutman and many of Dareuskaya’s and Yudkin’s family members, friends,

acquaintances, neighbors, and coworkers.        Except for Yudkin’s father and

Shtutman, everyone stated that they thought Yudkin and Dareuskaya were

spouses, and some said they were surprised by this litigation. Some testified that

the pair wore what the witnesses assumed were wedding rings. In contrast,

Yudkin’s father testified he was unaware of any ring exchange between the two.

The magistrate found most of the community members’ testimony credible and

was “convinced [Yudkin] and [Dareuskaya] agreed to and did hold themselves

out to be married to the community of their non-family coworkers, friends and

neighbors but family knew they were not ceremonially married.”

¶9    The magistrate nevertheless concluded that other evidence weighed against

a finding that a common law marriage existed. For example, although the couple

paid bills jointly, they maintained accounts in separate names. There was no

evidence that the couple had joint ownership of any vehicles, real estate, or credit



                                         6
accounts. A car insurance policy covered both Yudkin and Dareuskaya but also

covered Yudkin’s father.

¶10   Notably, the magistrate found “extremely relevant” and “g[ave]

tremendous weight” to the fact that Yudkin and Dareuskaya had filed their state

and federal taxes separately in every year of their purported common law

marriage, despite the fact that the IRS permits common law spouses to file jointly.

Dareuskaya testified that they did not file joint returns because she believed she

could not represent to the government that she was married. Based on this and

other testimony, the court indicated several times that it thought Dareuskaya

lacked credibility.

¶11   Ultimately, the magistrate concluded that Dareuskaya had not proven a

common law marriage under the factors set forth in this court’s decision in Lucero.

There, we held that “[a] common law marriage is established by the mutual

consent or agreement of the parties to be husband and wife, followed by a mutual

and open assumption of a marital relationship.” 747 P.2d at 663. Recognizing that

“in many cases express agreements [to be married] will not exist,” id. at 664, we

set out a non-exhaustive list of factors that trial courts can consider to infer the

parties’ agreement to be married; namely, “maintenance of joint banking and

credit accounts; purchase and joint ownership of property; the use of the man’s

surname by the woman; the use of the man’s surname by children born to the



                                         7
parties; and the filing of joint tax returns,” id. at 665. Applying these factors here,

the magistrate concluded that Yudkin and Dareuskaya were not common law

married:

      [A]lthough [Yudkin] and [Dareuskaya] loved each other, agreed to
      and did cohabitate[] for at least 8 years and held themselves out to
      their co-workers, friends and neighbors as married[,] they were not at
      the time of [Yudkin’s] death [c]ommon [l]aw [m]arried based specifically
      on the facts that they did not maintain joint banking or credit
      account(s); they did not purchase and jointly own any vehicles or real
      property; [Dareuskaya] did not use [Yudkin’s] surname; the children
      of [Dareuskaya and Yudkin] did not use the other[’s] surname nor
      were any child(ren) born between [Dareuskaya and Yudkin] to take
      the surname; and most convincing is they failed to file any joint
      Federal or State Tax Returns during the 8 years they were living
      together including for 2015 which was the last full tax year
      [Dareuskaya and Yudkin] were still living together.

(Emphasis added.)

¶12   Dareuskaya appealed, arguing, as relevant here, that the magistrate erred in

concluding a common law marriage did not exist despite finding that the couple

cohabitated and had a reputation in the community as married.

¶13   The court of appeals agreed and held that the magistrate misapplied Lucero.

Yudkin, ¶¶ 8–18.    The division interpreted Lucero’s statement that “[t]he two

factors that most clearly show an intention to be married are cohabitation and a

general understanding or reputation . . . that the parties hold themselves out as

husband and wife,” id. at ¶ 10 (emphasis omitted) (quoting Lucero, 747 P.2d at 665),

to mean that where “there is an agreement to be married and the two essential



                                          8
factors—cohabitation and a reputation in the community as husband and

wife—are met, the inquiry ends there; a common law marriage has been

established,” and the court may not consider the parties’ other conduct, id. at ¶ 11.

The division reasoned that any other actions taken (or not taken) by the parties are

legally irrelevant if those two essential factors are established, and that to conclude

otherwise might dictate the existence of common law divorce, which Colorado

does not recognize. Id. at ¶ 16 n.4.

¶14   Applying this interpretation of Lucero to the facts of this case, the division

reasoned that “[o]nce the magistrate determined . . . that decedent and putative

wife agreed to be married, cohabitated, and had a reputation in their community

as husband and wife, the inquiry should have ended, and the magistrate was

compelled to enter a decree of common law marriage.” Id. at ¶ 15. The division

thus reversed and remanded with directions to enter a decree of common law

marriage. Id. at ¶ 18.

¶15   Shtutman petitioned this court for certiorari review, arguing that the court

of appeals misapplied the Lucero test and that the magistrate never factually found

that Yudkin and Dareuskaya agreed to be married. We granted certiorari review

and heard arguments in Yudkin along with Hogsett and LaFleur, which are also

announced today.




                                          9
                                    II. Analysis

¶16   “A determination of whether a common law marriage exists turns on issues

of fact and credibility, which are properly within the trial court’s discretion.”

Lucero, 747 P.2d at 665. Accordingly, we review the magistrate’s factual findings

for clear error and his common law marriage finding for an abuse of discretion.

¶17   Shtutman argues that the division of the court of appeals erred by treating

cohabitation and reputation in the community as necessarily dispositive of the

parties’ agreement to be common law married. We agree. In looking only to those

few factors it deemed “essential,” the division failed to appreciate the

comprehensive nature of the common law marriage analysis.

¶18   As was true under Lucero, and remains true under Hogsett, courts must

consider all factors that might manifest the parties’ agreement, or lack of

agreement, to be married. Compare Lucero, 747 P.2d at 665 (“[T]here is no single

form that any such evidence [of agreement] must take. Rather, any form of

evidence that openly manifests the intention of the parties that their relationship

is that of husband and wife will provide the requisite proof from which the

existence of their mutual understanding can be inferred.”), with Hogsett, ¶ 50 (“Our

refinement retains the core parts of the Lucero test: . . . a flexible inquiry into the

totality of the circumstances that relies on the factfinder’s credibility

determinations and weighing of the evidence.”). Moreover, although we noted in



                                          10
Lucero that cohabitation and reputation in the community were “[t]he two factors

that most clearly show an intention to be married,” 747 P.2d at 665, we also made

clear that evidence of cohabitation and reputation in the community do not create

a presumption of a common law marriage, id. at 664 n.5.

¶19   As we clarify today in Hogsett, “a common law marriage may be established

by the mutual consent or agreement of the couple to enter the legal and social

institution of marriage, followed by conduct manifesting that mutual agreement.”

Hogsett, ¶ 49. “The key question is whether the parties mutually intended to enter

a marital relationship—that is, to share a life together as spouses in a committed,

intimate relationship of mutual support and mutual obligation.” Id. While the

factors we identified in Lucero can still be relevant to the inquiry, they must be

assessed in context; the inferences to be drawn from the parties’ conduct may vary

depending on the circumstances. Id. Ultimately, a common law marriage finding

depends on the totality of the circumstances, and no single factor is dispositive.

¶20   Here, the magistrate’s findings are somewhat ambiguous regarding

whether Yudkin agreed to be married to Dareuskaya.                In summarizing

Dareuskaya’s testimony, the magistrate stated that “Yudkin gave [Dareuskaya] a

wedding ring and said [the pair] could be husband and wife if she agreed. There

was no planning or ceremony. . . . She agreed and she wore the ring all the time

after that . . . .” Based on that testimony, the magistrate was “convinced Mr.



                                        11
Yudkin and Tatsiana A. Dareuskaya agreed to and did hold themselves out to be

married to the community of their non-family coworkers, friends and neighbors

but family knew they were not ceremonially married.”              (Emphasis added.)

Although it is clear from this statement that the magistrate was convinced Yudkin

and Dareuskaya agreed to hold themselves out as married, it is unclear from the

phrasing whether the magistrate separately concluded that Yudkin and

Dareuskaya agreed to be married.

¶21   On remand, the district court must determine whether Yudkin and

Dareuskaya in fact agreed to be married. In deciding whether the couple agreed

to enter into a “marital relationship—that is, to share a life together as spouses in a

committed, intimate relationship of mutual support and obligation,” Hogsett,

¶ 3—the court must undertake a “flexible inquiry into the totality of the

circumstances,” id. at ¶ 50. In particular, the court “should accord weight to

evidence of the couple’s express agreement to marry.” Id. at ¶ 54. “[I]n the absence

of such evidence, the couple’s mutual intent may be inferred from their conduct,

albeit judged in context.” Id. Relevant conduct includes, but is not limited to,

      cohabitation[;] reputation in the community as spouses[;]
      maintenance of joint banking and credit accounts[;] purchase and
      joint ownership of property[;] filing of joint tax returns[;] . . . use of
      one spouse’s surname by the other or by children raised by the
      parties[;] . . . evidence of shared financial responsibility, such as
      leases in both partners’ names, joint bills, or other payment records;
      evidence of joint estate planning, including wills, powers of attorney,
      beneficiary and emergency contact designations; . . . symbols of

                                          12
      commitment, such as ceremonies, anniversaries, cards, gifts, and the
      couple’s references to or labels for one another[;] . . . [and] the parties’
      sincerely held beliefs regarding the institution of marriage.

Hogsett, ¶ 55–56. The court’s analysis of these factors should also take into account

the nuances of individuals’ relationship or family histories, and their religious or

cultural beliefs and practices. See Hogsett, ¶ 59 (“[T]he significance of a given

factor will depend on the individual, the relationship, and the broader

circumstances, including cultural differences.”).

¶22   Here, if credited, Dareuskaya’s testimony that Yudkin asked her to be his

wife; that she accepted; and that he provided her with a ring could be evidence of

the couple’s express agreement to marry even without a more formal ceremony or

the presence of some of the other supporting factors. See id. at ¶ 47 (“[Not] every

marriage ceremony involve[s] an officiated exchange of vows before family and

friends at a place of worship.”). At the same time, under Hogsett, the facts that

Dareuskaya and Yudkin did not share a last name and that Dareuskaya’s children

did not take Yudkin’s last name no longer necessarily weigh against a finding of

common law marriage. See Hogsett, ¶ 45 (“[T]here may be any number of reasons,

including cultural ones, that spouses and children do not take one partner’s name

at marriage.”). That Yudkin and Dareuskaya did not have children together who

would take Yudkin’s last name also does not weigh against a finding of common

law marriage. See id. at ¶ 44 (“[J]ust as having shared biological or genetic children



                                          13
is not an indicator of marriage, it is also not a requirement of marriage.”). And

although a couple’s decision to maintain separate finances remains relevant, it is

not necessarily indicative of the lack of the parties’ intent to be married. See id. at

¶ 46 (“A couple’s financial arrangements may also be less telling these days than

before.”).

¶23    The purpose of examining the couple’s conduct is not to test the couple’s

agreement to marry against an outdated marital ideal, but to discover their intent.

That is why under Hogsett, “the inferences to be drawn from the parties’ conduct

may vary depending on the circumstances,” Hogsett, ¶ 49, and “the factfinder[]

[must make] credibility determinations and weigh[] . . . the evidence” in context,

id. at ¶ 50.

                                  III. Conclusion
¶24    For the foregoing reasons, we vacate the judgment of the court of appeals

and remand with instructions to return the case to the probate court for its capable

reconsideration in light of Hogsett. Dareuskaya’s request for attorney’s fees and

costs is denied pursuant to this court’s discretion under C.A.R. 39.1.

CHIEF JUSTICE BOATRIGHT concurs in the judgment only.
JUSTICE SAMOUR concurs in the judgment only.




                                          14
CHIEF JUSTICE BOATRIGHT, concurring in the judgment only.

¶25   For the reasons stated in my concurrence in the judgment only to In re

Marriage of Hogsett & Neale, 2021 CO 1, __ P.3d __ (Boatright, C.J., concurring in the

judgment only), I disagree with the majority’s decision to announce new factors

for establishing common law marriage on the facts of that case. In so doing, the

majority also potentially broadens the definition of marriage in a way that I fear

will only further confuse the already complex concept of common law marriage.

Therefore, I cannot join the majority in its discussion of the new factors or

directions to apply the same on remand in this case. The new factors aside,

however, I agree with the majority that a remand is appropriate here because “it

is unclear from the record whether the magistrate found that [the parties] mutually

agreed to enter into a marital relationship,” maj. op. ¶ 4, and I would further direct

the trial court to determine a specific date or at least an approximate timeframe for

when the parties would have formed such an intent, if at all. Thus, I respectfully

concur in the judgment only.

¶26   The intent to be married remains the central requirement for common law

marriage under either People v. Lucero, 747 P.2d 660, 663 (Colo. 1987), or Hogsett,

¶ 3. Thus, an explicit finding about the parties’ intent remains necessary to

establish whether they entered into a common law marriage. The magistrate here

did not make such a finding. The evidence on the record, meanwhile, reasonably



                                          1
supports both a finding of intent to enter into a common law marriage and a

finding of intent to enter into a non-marital relationship. On the one hand, the

couple cohabitated and held themselves out as married. On the other hand, the

couple maintained separate finances, did not file joint taxes, and the magistrate

commented that they “knew they were not ceremonially married.” Therefore, I

agree with the majority that a remand is appropriate for the trial court to make a

finding as to the parties’ intent to be married.

¶27   The equivocal evidence on the record reinforces—as I explain in my

concurrence in part to In re Marriage of LaFleur & Pyfer, 2021 CO 3, __ P.3d __

(Boatright, C.J., concurring in part and concurring in the judgment)—the

importance of establishing a specific date or at least an approximate timeframe for

when the parties would have formed a mutual intent to be married and, therefore,

entered into a common law marriage. This will help inform the court and the

parties as to what evidence is potentially relevant to the establishment of a

common law marriage, particularly in cases where, as here, the parties’ conduct

could be found both consistent and inconsistent with marriage. Any conduct after

the marriage began is not relevant to determining whether a common law

marriage existed in the first place. Therefore, I would further direct the trial court

to determine, if supported by the facts, a specific date or at least an approximate

timeframe for when the parties would have formed an intent to be married.



                                          2
¶28   Because the magistrate here made neither a finding as to the parties’ intent

to be married nor a finding about the specific date or approximate timeframe for

when the parties would have formed such an intent, if at all, a remand is

appropriate for these findings. Thus, I respectfully concur in the judgment only.




                                        3
JUSTICE SAMOUR, concurring in the judgment only.

¶29   The majority correctly notes that “a common law marriage may be

established” in Colorado “by the mutual consent or agreement of the couple to

enter the legal and social institution of marriage, followed by conduct manifesting

that agreement.” Maj. op. ¶ 3 (quoting In re Marriage of Hogsett & Neale, 2021 CO

1, ¶ 3, __ P.3d __, __) (emphasis added). But in the next breath, the majority alters

the first part of this test by explaining that what really matters is that the parties

mutually “intended to enter a marital relationship—that is, to share a life together

as spouses in a committed, intimate relationship of mutual support and mutual

obligation.” Id. Though the majority characterizes this last statement as merely

identifying the test’s “core query,” conspicuously absent from it is the word

“legal,” as in mutual intent and agreement “to enter the legal . . . institution of

marriage.” Id. And, as my dissenting opinion in the companion case of In re

Marriage of LaFleur & Pyfer, 2021 CO 3, __ P.3d __ (Samour, J., dissenting),

demonstrates, the requirement of mutual intent and agreement to enter into a legal

marital relationship can make a world of difference. Yet, the majority nowhere

gives that aspect of the test meaningful effect. Indeed, for all intents and purposes,

the majority retires it from consideration today.

¶30   To determine whether Yudkin and Dareuskaya were common law married,

I would inquire whether they mutually intended and agreed to enter into the legal



                                          1
relationship of marriage, and I would look for conduct manifesting that intent. In

evaluating the parties’ conduct, in turn, I would apply the factors from People v.

Lucero, 747 P.2d 660 (Colo. 1987), as refined by the majority today in Hogsett. In

the end, I would arrive at the same decision as the majority because in this case

requiring mutual intent and agreement to legally marry versus merely requiring

mutual intent and agreement to marry (whether legally or not) makes no

difference. I therefore concur in the judgment only.




                                        2